 

 

Case 2:20-cv-01111-MJH Document1-1 Filed 07/22/20 Page I oles

 

For Proton Use Only vg

 

Doiket No: OO ah © ae

County =| GD -t0- COI%O

 

 

 

 

 

 

The information collected 0 on this form is used solely for court administration purposes, This form does not
supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
-| Commencement of Action:

 

 

 

 

 

 

 

 

 

 

  
 
 
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S. | [J Compiaint F] Writ of Summons [J Petition
E . [J Transfer from Another Jurisdiction [1 Declaration of Taking
Cc a Lead Plaintiff's Name: : { # Lead Defendant’s Name:
Pap, | Conslance M. eae Eames Victoria's Secret LLC
i
be] Dollar Amount Requested: Cl] within arbitration limits
i é |) Are money damages Fequested? flYes ENo (elec one) Filoutside arbitration limits
| =T
t N: | Is this a Class Actioti Suit? CiYes Bl No Is this an MDJ Appeal? (Yes El No
Ac. Name of Plaintifi/Appellant’s Attorney: William D. Phillips, Esquire
S i 1 Check here if you have no attorney (are a Sell-Represented [Pro Se| Litigant)
oo i
i Nature of the.Case-" “Place an XH ty: ‘the: left of the ONE case category. that host anaurately describes your >
ia, {PRIMARY CASE: ‘If-you.are making more: than one type: ‘of. claim, check the one.that -
“a you. consider ‘most iniportant. : oo . ‘ cig
Ar TORT (do nai include te Bic TOR CONTRACT (do not include Judgments) | | CIVIL APPEALS
[1 Intentional 4% (1 Buyer Plaintiff Administrative Agencies
J Malicious Prosecution: E) Debt Collection: Credit Card FE] Board of Assessment
[J Motor Vehicle i. [J Debt Collection: Other [Cl Board of Elections
[] Nuisance * iS A Dept. of Transportation
[x] Premises Liability ‘* ‘Statutory Appeal: Other
Product L
O ae jability (does not include Fi eraiymen Dine
Discrimination
belf D 4
5 aia a sfton C1 Employment Dispute: Other [1 Zoning Board
we oO Other:

z £ i
pb 73 Other: ————
| @y. | MASS TORT is
» “*") [DO Asbestos 44

(] Tobacco ah
[1 Toxic Tort-DES z 3
be FE} Toxic Tort - Implant. REAL PROPERTY MISCELLANEOUS
i. 4 [) Toxic Waste a 2] Ejectment 1] Common Law/Statutory Arbitration
BE Er ores » C1 Eminent Domain/Condemnation (A Declaratory Judgment
a” 8 ——j—_ 1 Ground Rent ; Mandamus
fo: — ( Landlord/Tenant Dispute Non-Domestic Relations
; 4 — ] Mortgage Foreclosure: Residential Restraining Order
i | PROFESSIONAL LIABLITY [1 Mortgage Foreclosure: Commercial (9 Quo Warranto
> A Ey Dental [7] Partition CJ Replevin
C1 Legal & F] Quiet Title DF other:
l 1 Medical i E] Other: ee
| [1 Other Professional: f
( eee a

" Updated 1/1/2011

y

y EXHIBIT A

GB IA Recv 2020021601156
 

 

Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page “pl es.

“Lt

4

IN THE COURT OF COMMON PLEAS OF
ALLEGHENY COUNTY, PENNSYLVANIA

 

CONSTANCE M. MCCLUSKY and CIVIL DIVISION
THOhe-reeresie
138 Piatt Estates Drive
Washington, PA 15301 G.D.20- G6 19%Wd
“2 Plaintiffs,
VS. 4h
os PRAECIPE FOR APPEARANCE AND
VICTORIA S SECRET LEC . FOR ISSUANCE OF WRIT OF
301 South Hills Village SUMMONS
Bethel Park, PA 15241
i Defendant,
ws
2 Filed on behalf of Plaintiff,
Ped, Constance M. McClusky and
ms _ Thomas McClusky
“ ; Counsel of record:
ES William D. Phillips, Esquire
aa PALD.#: 05484
i Laura D. Phillips, Esquire
ag PA I.D.#: 202204
‘4 PHILLIPS, PHILLIPS & SMITH
‘i DELACH, P.C.
29 East Beau Street
Washington, PA 15301
- (724) 225-9933 - phone
bi (412) 225-4712 - fax
: JURY TRIAL DEMANDED
: t ; EXHIBIT A

GB IA Recv 2020021601156

 
 

Case 2:2Q-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 3 of 26
e GOGSsa

‘

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

t

/ CIVIL DIVISION
CONSTANCE M. MCCLUSKY and
FHOMAS MECLUSE—
" - Plaintiffs,
¥S. :
VICTORIA’S SECRET LLC
“ Defendant. GD. 20- COIAWO

 

PRAECIPE FOR APPEARANCE AND FOR ISSUANCE OF WRIT OF SUMMONS

 

TO: Department of Court Records of Allegheny County, Pittsburgh, Pennsylvania

Kindly enter our appearance on behalf of the Plaintiff in the above captioned action. Please

also issue a Writ of Surnmons.

a PHILLIPS, PHILLIPS & SmITH-DELACH, P.C,

Date:_ IS Jaoaa By: LK
= . William D. Plillips} Esquire
a Laura D. Phillips squire

Attomeys for Plaintiffs

 

 

EXHIBIT A

GB IA Reev 2020021601156

 
 

 

Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 4 ct 26
a59

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

+ CIVIL DIVISION
CONSTANCE M. MCCLUSKY and
Shir enBieh er
Plaintiffs,
VS.

VICTORIA’S SECRET LLC GD. 20-

. ; Defendant.

a WRIT OF SUMMONS

a9

TO: YVICTORIA’S SECRET LLC
301 South Hills Village
Bethel Park, PA 15241
YOU ARE* NOTIFIED THAT THE ABOVE-NAMED PLAINTIFFS HAVE

COMMENCED AN ‘ACTION AGAINST YOU.

 

 

Date: -
: ; Department of Court Records
2A
tz Deputy
4

EXHIBIT A

GB IA Recv 2020021601156

 
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 5 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CONSTANCE M. MCCLUSKY,
Plaintiff,
v.
VICTORIA’S SECRET LLC

Defendant.

CIVIL ACTION-LAW
No. GD 20 001960
PRAECIPE FOR APPEARANCE

Filed on behalf of the Defendant:
Victoria’s Secret Stores, LLC (improperly
named as Victoria’s Secret LLC).

Counsel of Record for this party:

Joseph M. Morelli
Pa. I1.D. #76237
jmorelli(@perez-morris.com

Angela A. Savino
PA. I.D. #323473
asavino(@perez-morris.com

Perez & Morris, LLC
8000 Ravine’s Court
Suite 300

Columbus, Ohio 43235

Counsel of Record for Plaintiff:

 

William D. Phillips, Esquire
PA I.D. #05484

Laura D, Phillips, Esquire
PA I.D. #202204

Phillips, Phillips & Smith Delach, P.C.
29 East Beau Street
Washington, PA 15301

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 6 of 26

IN THE COURT OF COMMON PLEAS OF ALLGHENY COUNTY, PENNSYLVANIA
CONSTANCE M. MCCLUSKY, CIVIL ACTION-LAW
Plaintiff,
No. GD 20 001960

Vv.

VICTORIA’S SECRET LLC.

Defendant.

PRAECIPE FOR APPEARANCE

Kindly enter the appearance of Angela A. Savino and Joe M. Morelli on behalf of
the Defendant, Victoria’s Secret Stores, LLC (improperly named as Victoria’s Secret, LLC) in

the above-captioned matter.

Respectfully Submitted,
/s/Angela A. Savino

Angela A. Savino
asavino(@perez-morris.com

Joe M. Morelli
jmorelli(@perez-morris.com

Attorney for Victoria’s Secret Stores, LLC

Perez & Morris, LLC
8000 Ravine’s Edge Court
Suite 300

Columbus, Ohio 43235

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 7 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CONSTANCE M. MCCLUSKY,, CIVIL ACTION-LAW
Plaintiff,
No. GD 20 001960

V.

VICTORIA’S SECRET LLC
Defendant.

CERTIFICATE OF SERVICE

I, Angela A. Savino, hereby certify that a true and correct copy of the within Praecipe for
Appearance was served this 24th day of March, 2020, via email upon counsel of record listed
below:
William D. Phillips, Esquire
wdp@pflo.com
Laura D. Phillips, Esquire
Idp@pflo.com
Phillips, Phillips & Smith Delach P.C

29 East Beau Street
Washington, PA 15301

Respectfully Submitted,
/s/Angela A. Savino
Angela A. Savino

Attorney for Defendant
Victoria’s Secret Stores, LLC

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 8 of 26

CERTIFICATE OF
COMPLIANCE

RE: ACCESS TO COURT CASE
RECORDS

I certify that this filing complies with the provisions of the
Public Access. Policy of .the Unified Judicial System of
Pennsylvania: Case Records of the Appellate anti Trial Courts that
require filing confidential information and documents differently than

non-confidential information and documents.

Submitted by: Angela A. Savino

Signature: /s/Angela A. Savino

Printed Name: Angela A. Savino

Attorney No. (If Applicable): 323473

Phone Number: 614-431-1500

 

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 9 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CONSTANCE M. MCCLUSKY and
THOMAS MCCLUSKY,

Plaintiffs,
vs.
VICTORIA’S SECRET, LLC

| Defendant

CIVIL DIVISION

G.D. 20 - 001960

COMPLAINT IN CIVIL ACTION

Filed on behalf of Plaintiffs,
Constance M. McClusky and Thomas
McClusky

Counsel of Record:

William D. Phillips, Esquire
PA I.D. #05484

Laura D. Phillips, Esquire
PA I.D. #202204

PHILLIPS, PHILLIPS

& SMITH-DELACH, P.C.
29 East Beau Street
Washington, PA 15301
(724) 225-9933 — phone
(724)225-4712 — fax
Idp@pflo.com

JURY TRIAL DEMANDED

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 10 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CONSTANCE M. MCCLUSKY and
THOMAS MCCLUSKY,
CIVIL DIVISION

Plaintiffs,
G.D. 20- 001960

VS.
VICTORIA’S SECRET, LLC
Defendant.

NOTICE TO DEFEND

 

TO: VICTORIA’S SECRET, LLC

YOU HAVE BEEN SUED IN COURT. If you wish to defend against the claims set
forth in the following pages, you must take action within TWENTY (20) days after this
complaint and notice are served, by entering a written appearance personally or by attorney and
filing in writing with the court your defenses or objections to the claims set forth against you.
You are warned that if you fail to do so the case may proceed without you and a judgment may
be entered against you by the court without further notice for any money claimed in the
complaint or for any other claim or relief requested by the plaintiff. You may lose money or
property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW.
THIS OFFICE CAN PROVIDE YOU WITH INFORMATION ABOUT HIRING A LAWYER.

IF YOU CANNOT AFFORD A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU ‘WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.

LAWYER REFERRAL SERVICE
ALLEGHENY COUNTY BAR ASSOCIATION
11" Floor, Koppers Building
. 436 Seventh Avenue
| Pittsburgh, PA 15219
(412) 261-5555

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 11 of 26

1
1

IN THE COURT-OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
i
CONSTANCE M. MCCLUSKY and CIVIL DIVISION
THOMAS MCCLUSKY,
G.D. 20 - 001960
Plaintiffs,
VS.

VICTORIA’S SECRET, LLC

Defendant.

 

COMPLAINT IN CIVIL ACTION

AND NOW come the Plaintiffs, Constance M. McClusky and Thomas McClusky, by and
through their attorneys, PHILLIPS, PHILLIPS & SMITH-DELACH, P.C. and file the within

( <
Complaint in Civil Action and in support thereof aver and allege the following:

E The Plaintiff Constance M. McClusky (hereinafter “Wife-Plaintiff’) is an adult
individual residing at 138 Piatt Estates Drive, Washington, Washington County, PA 15301.

2: The Plaintiff, Thomas McClusky (hereinafter “Husband-Plaintiff’) is an adult
individual eins at 138 Piatt Estates Drive, Washington, Washington County, PA 15301. At
all times pertinent hereto, the Plaintiffs were and are married and resided together.

3. The Defendant, Victoria’s Secret, LLC (hereinafter “Victoria’s Secret”) is a
corporation ognitinad and existing pursuant to the laws of the State of Ohio, with a place of
business located ‘at 301 South Hills Village, Bethel Park, Allegheny County, Pennsylvania
15241. ‘

4, At all times relevant hereto, Victoria’s Secret leased, controlled, and/or

maintained a place! of business for the retail sale of women’s clothing at 301 South Hills Village,

to include the entrance into the Defendant’s store, which entrance was covered with floor tile.

b, : EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 12 of 26

FE

5. At call times material hereto, the Defendant Victoria’s Secret was acting by and
through its agents,. ostensible agents, servants, and and/or employees, all of whom were acting
within the course and scope of their agency and/or employment.

6. At all times material hereto, the Wife- Plaintiff, acted with all due care and regard
for her own safety and well-being.

7. On ‘or about August 5, 2019 at approximately 5:00 p.m., the Wife-Plaintiff was
lawfully on the premises of the Defendant’s retail store as a business invitee.

8. Witfe-Plaintiff was emerging from Defendant Victoria’s Secret store and
traversing the entryway of the store when she encountered a hazardous condition consisting of a
buildup of polish and/or cleaning product, which in turn caused the floor tiles to be excessively
slippery, of which there was no warning.

9. The‘ Defendant Victoria’s Secret created and/or had actual and/or constructive
notice of the afordinentioned unsafe, dangerous and/or hazardous conditions prior to the date and
time on which the fall that is the subject of this action occurred.

10. As a result of the unsafe, dangerous and/or otherwise hazardous condition, the
Wife-Plaintiff was’ caused to fall, causing her to sustain severe and serious injuries as will be
described herein. |

in COUNT I - NEGLIGENCE
CONSTANCE M. MCCLUSKY _V. VICTORIA’S SECRET, LLC
11. Paragraphs 1 through 10, inclusive, are incorporated by reference the same as

though set forth herein and at length.

of

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 13 of 26

12, The injuries and damages hereinafter alleged were the direct and proximate result
of the negligence of Defendant, Victoria’s Secret, which negligence includes:

(a) Creating and perpetuating the unsafe, dangerous and/or otherwise
hazardous condition consisting excessively slippery polished, waxed tile
surface on the entryway to Defendant’s place of business;

-(b) Failing to prevent the buildup of slippery, excessively waxed walking
surface on the entryway to Defendant’s place of business;

(©) Failing to provide a proper, safe, non-slip surface on the floor of the
‘ entryway at the Defendant’s place of business;

Yd) Failing to remedy the unsafe, dangerous and/or otherwise hazardous

_ condition when the Defendant know, or should have known of its

‘existence and that it created a serious risk of injury to business invitees
walking thereupon;

(e) Failing to exercise reasonable care and inspection of the premises to
ensure that employees of the Defendant took proper precautions to prevent
build up excessive wax, or alternatively, to remediate the wax that existed;

_(f) Failing to properly supervise its agents, servants, and employees working
' at the subject premises with respect to the removal of excess wax build up
from the surface of the entryway to the Defendants place of business;

(g) Failing to warn or otherwise notify the Wife-Plaintiff of the dangerous
~ and/or defective conditions on said property.

(h) Failing to prevent wax/cleaning product from accumulating in an area
where business invitees were required to traverse;

(i) Failing to remedy the unsafe, dangerous and/or otherwise hazardous
condition when the Defendant knew, or should have known of its
existence and that it created a serious risk of injury to business invitees
walking thereon;

G) Failing to cordon off or otherwise block access to the area where the
dangerous conditions existed.

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 14 of 26

13. As the result of the negligence of the Defendant as aforesaid, the Wife-Plaintiff
was caused to sustain the following injuries and damages, all of which are or may be of a severe,
serious, and/or permanent nature:

(a) A comminuted and displaced intraarticular fracture of the olecranon in her left
upper extremity;

(b) Injury to left triceps;

(c) Injury to tendon and ligaments of the left upper extremity;

(d) Left upper extremity pain and swelling;

(e)Excision of left olecranon fracture and repair of triceps;

(f) Restriction of motion and use of left upper extremity;

(g) Scarring and disfigurement ;

(h) — to nerves and nervous system;

(i) Increased risk of future elbow and left upper extremity injury;
(j) Loss of use of the left upper extremity;

(k) Severe shock to her nerves and nervous system;

(1);She has endured and will continue to endure great pain, suffering,
inconvenience, embarrassment, mental anguish, and emotional and
psychological trauma;

(m)She has been and will be required to expend money for medical treatment and
€are, multiple surgeries, multiple hospitalization, medical supplies,
rehabilitation and therapeutic treatment, medicines, and other attendant
services;

i

(n) Her general health, strength, and vitality have been impaired;
f

(0) She has been scarred and disfigured; and

(p) She has been, and will in the future be, unable to enjoy various pleasures of
‘life that she previously enjoyed.

ne

i
‘
{
é

‘ EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 15 of 26

WHEREFORE, the Plaintiff, Constance M. McClusky brings this action against the
Defendant, Victoria’s Secret, LLC and demands judgment in her favor and against the Defendant

in an amount in excess of the arbitration limits of this Court, plus costs and delay damages.

JURY TRIAL DEMANDED.

COUNT II - LOSS OF CONSORTIUM
(3 THOMAS MCCLUSKY V. VICTORIA’S SECRET, LLC
14. Paragraphs | through 13, inclusive, are incorporated by reference thereto the same

as though set forth‘herein and at length.

wl

ay

15. As the direct and proximate result of the negligence of the Defendant as aforesaid,
the Defendant is liable for the following damages:

(a) | The Husband-Plaintiff has been and will be deprived of the services,
'* society, companionship, and consortium of the Wife-Plaintiff;

(b}; The Husband-Plaintiff has been and will be required to expend large sums
of money for medical attention, hospitalizations, medical supplies,
medicines, and attendant services for the treatment of the Wife-Plaintiff.

WHEREFORE, the Plaintiff, Thomas McClusky, in his own right, brings this action
t
against the Defendant, Victoria’s Secret, LLC and demands judgment in his favor and against the

Defendant in an amount in excess of the arbitration limits of this Court, plus costs and delay

damages. JURY TRIAL DEMANDED.

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 16 of 26

Respectfully submitted,

PHILLIPS, PHILLIPS & SMITH-DELACH, P.C.

By: yy

William D. Phillips, Esquire
Laura D. Phillips, Esquire
Attorneys for Plaintiffs

 

EXHIBIT A
Jun 09 20, 06:01p

Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 17 of 26

p.2

VE CA’

WE, CONSTANCE M. MCCLUSKY AND THOMAS MCCLUSKY have read the
foregoing COMPLAINT IN CIVIL ACTION. The factual information therein which was

provided by us to my attorneys is true and correct to the best of our personal knowledge,

information or belief.

Any other contents of the Complaint in Civil Action, including additional factual
information, legal theories or conclusions of law, have been prepared by my attorneys, who have
signed the pleading, and are based upon their investigation and analysis of information available

to them and the applicable law.

We make this statement subject to the penalties of 18 Pa.C.S. §4904 relating to unsworn

af

 

 

falsification to authorities.
DATE: 4a/ofeo Contanee A Vee Cb sabe

CONSTANCE M. MCCLUSKY

we
is

DATE: Zh al 2D

 

 

f EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 18 of 26

CERTIFICATE OF SERVICE
I, William D. Phillips, Esquire, do hereby certify that a true and correct copy of the

foregoing Complaint in Civil Action was emailed and mailed via United States Postal Service

first-class mail, postage prepaid, this \|0\day of June, 2020 to the below-listed counsel of

record:

Joseph Morelli, Esquire
Perez & Morris, LLC

8000 Ravine’s Edge Court
Suite 300 1
Columbus, OH 43235
jmorelli@perez-morris.com

PHILLIPS, PHILLIPS & SMITH-DELACH, P.C.

William D. Phillips, Esquire
? Attorney for Plaintiffs

EXHIBIT A
Case 2:20-cv-01111-MJH Document1-1 Filed 07/22/20 Page 19 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CONSTANCE M. MCCLUSKY and
THOMAS MCCLUSKY,

Plaintiffs,
VS.

VICTORIA’S SECRET LLC

Defendant.

 

CIVIL DIVISION

G.D. 20- 001960

STIPULATION TO SUBSTITUTE PARTY
AND AMEND CAPTION

Filed on behalf of Plaintiff,
Constance M. McClusky and
Thomas McClusky

Counsel of record:

William D. Phillips, Esquire
PA 1.D.#: 05484

Laura D. Phillips, Esquire
PA I.D.#: 202204

PHILLIPS, PHILLIPS

& SMITH DELACH, P.C.
29 East Beau Street
Washington, PA 15301
(724) 225-9933 - phone
(412) 225-4712 — fax
Idp@pflo.com

JURY TRIAL DEMANDED

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 20 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CIVIL DIVISION
CONSTANCE M. MCCLUSKY and
THOMAS MCCLUSKY,
Plaintiffs,
vs.
VICTORIA’S SECRET LLC
Defendant. G.D. 20-001960

 

STIPULATION TO SUBSTITUTE PARTY AND AMEND CAPTION
AND NOW come the Plaintiffs, Constance M. McClusky and Thomas McClusky, by and
through their attorneys, PHILLIPS, PHILLIPS & SMITH-DELACH, P.C. and file the within

Stipulation to Substitute Party and Amend Caption:

Ly Plaintiff initiated this action by filing a Praecipe for Writ of Summons on February

2s Plaintiff filed a Complaint on June 10, 2020.

a PlaintifPs Complaint identifies Husband-Plaintiff as Thomas McClusky.

4, The proper legal name of Husband- Plaintiff is John Thomas McClusky.

3. The proper legal name of Victoria's Secret LLC is Victoria’s Secret Stores, LLC.

6. Accordingly. it is hereby stipulated and agreed by counsel for all parties, each
having the authority of their respective clients and consequently the capacity to bind each, that John
Thomas McClusky will be substituted as the Husband-Plaintiff and Victoria’s Secret Stores, LLC
will be substituted for Defendant.

7. All references to Thomas McClusky in any documents or pleadings filed prior to the

date of this stipulation by any party shall be interpreted as referencing John Thomas McClusky. All

EXHIBIT A
Case 2:20-cv-01111-MJH Document1-1 Filed 07/22/20 Page 21 of 26

references to Victoria’s Secret LLC shall be interpreted as referencing Victoria’s Secret Stores,
LLC,

8. Further, it is hereby stipulated and agreed by counsel for all parties, each having the
authority of their respective clients and consequently the capacity to bind each, that the caption
shall be amended going forward to reflect the correct name of the Husband-Plaintiff and Defendant
as follows:

IN THE COUNTY OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
CIVIL DIVISION

CONSTANCE M. MCCLUSKY and
JOHN THOMAS MCCLUSKY, G.D. No, 20- 001960

Plaintiff,

v.
VICTORIA’S SECRET STORES, LLC,

Defendant.

  
 
 

ILLiPS & SMITH-DELACH, P.C.

Wiliam D. Phillips, Esquire
Laura D. Phillips, Esquire
Attorneys for Plaintiffs

STIPULATED AND AGREED TO BY:

By: 7)
Angela Alexander Savino, Esquire
Perez & Morris, LLC
8000 Ravine’s Edge Court
Suite 300
Columbus, OH 43235

Attorney for Defendant

EXHIBIT A
Case 2:20-cv-01111-MJH Document1-1 Filed 07/22/20 Page 22 of 26

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

CIVIL DIVISION

CONSTANCE M. MCCLUSKY and

THOMAS MCCLUSKY,
Plaintiffs,

vs.

VICTORIA’S SECRET LLC G.D. 20- 001960
Defendant.
ORDER OF COURT

AND NOW, this 18th day of June, 2020, upon presentation of the within Stipulation to
Substitute Party and Amend Caption, it is hereby ORDERED, ADJUDGED, and DECREED that
John Thomas McClusky is substituted for Thomas McClusky as the Husband-Plaintiff, and
Victoria’s Secret Stores, LLC is substituted for Victoria’s Secret LLC, in this matter, It is
ORDERED, ADJUDGED and DECREED that all references to Thomas McClusky in any
previously filed documents or pleadings shall be interpreted as referencing John Thomas
McClusky, It is further ORDERED, ADJUDGED and DECREED that all references to Victoria’s
Secret LLC in any previously filed documents or pleadings shall be interpreted as referencing
Victoria’s Secret Stores, LLC. It is further ORDERED, ADJUDGED and DECREED that the
caption shall be amended to read as follows:

IN THE COUNTY OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
CIVIL DIVISION

CONSTANCE M. MCCLUSKY and
JOHN THOMAS MCCLUSKY, G.D. No. 20- 001960

Plaintiff,

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 23 of 26

VICTORIA’S SECRET STORES, LLC,

Defendant.

BY THE COURT:

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 24 of 26

CERTIFICATE OF SERVICE

I, William D. Phillips, Esquire, do hereby certify that a true and correct copy of the
foregoing was emailed and mailed via United States Postal Service first-class mail, postage prepaid,
this 18th day of June, 2020 to the below-listed counsel of record:

Angela Savino, Esquire
Perez & Morris, LLC
8000 Ravine’s Edge Court
Suite 300

Columbus, OH 43235
Attorney for Defendant

HILLIPS & SMITH-DELACH, P.C.

       

 

// elites D. Phittips, Esquire
A

tlorney for Plaintiffs

EXHIBIT A
7? Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 25 of 26

ww

7

it

4 ge
File

ao a

Lae

IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
20 JUN 24 AM 8: 40

CIVIL DIVISION
CONSTANCE M. MCCLUSKY and oe
THOMAS MCCLUSKY, DEPT OF Cuuh7 HE LORDS
Civil FAMILY Grea
ALLEGHEN SY © Teh
Plaintiffs,
Vs.
VICTORIA’S SECRET LLC G.D. 20- 001960
Defendant.
ORDER OF COURT

AND NOW, this 22"¢ day of June, 2020, upon presentation of the within Stipulation to
Substitute Party and Amend Caption, it is hereby ORDERED, ADJUDGED, and DECREED that
John Thomas McClusky is substituted for Thomas McClusky as the Husband- Plaintiff and
Victoria’s Secret Stores, LLC is substituted for Victoria’s Secret, LLC, in this matter. It is
ORDERED, ADJUDGED and DECREED that all references to Thomas McClusky in any
previously filed documents or pleadings shall be ‘renpeared as referencing John Thomas
McClusky. It is further ORDERED, ADJUDGED and DECREED that all references to Victoria’
Secret LLC in any previously filed documents or pleadings shall be interpreted as referencing
Victoria’s Secret Stores, LLC. It is further ORDERED, ADJUDGED and DECREED that the
caption shall be amended to read as follows: |

IN THE COUNTY OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
CIVIL DIVISION

CONSTANCE M. MCCLUSKY and
JOHN THOMAS MCCLUSKY, G.D. No. 20- 001960

Plaintiff,

EXHIBIT A
Case 2:20-cv-01111-MJH Document 1-1 Filed 07/22/20 Page 26 of 26

_,

VICTORIA’S SECRET STORES, LLC,

Defendant.

BY THE COURT:

wee ee ee ce -

Judge John T. McVay Ir.

* Rig’

~
Nileee ecg ce e p eee ape rit

 

EXHIBIT A
